DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim amendments overcome the 101 rejection.

Allowable Subject Matter
Claims 1-10, 12-19, and 21 are allowed over the prior art on record.  Examiner had already discussed the similarities between the cited and art and the instant invention in a previous communication.  The following is an examiner’s statement of reasons for allowance: Allowable subject matter identified in a previous communication (depend claims 11 and 20) is now incorporated into independent claims.  Specifically, the prior art on record, individually or in combination, fail to explicitly disclose linking a first account authenticating a voice service endpoint to a second account authenticating the first script, which was created to interface the first voice skill to the information flow object.  Furthermore, it would not have been obvious to one of ordinary skill in the art o modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-10, 12-19, and 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agarwal et al. (USPN 10277743) teach a method for configuring a natural language contact, including activating a contact flow in response to a request to establish a contact center session. Jhoney et al. (USPG 2011/0321008) teach a multi-modal conversation tool for form-type application. Chiu (USPG 2005/0234727) teaches a method for enabling users to create voice applications and manage their states using object modeling and linking.  These references are considered pertinent to the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUYEN X VO/Primary Examiner, Art Unit 2656